DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is noted that foreign priority document DE 102019109418.6 does not disclose a continuously running outer or inner rings where the coupling element and/or leaf spring is attached to this continuous ring. Since this element is required in claim 1, from which all other claims depend, the claims are benefit of this foreign priority date.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 23 recites “wherein: an axial relative movement of the first friction surface relative to the outer coupling element based on a starting position with minimal axial spring force of the outer leaf spring element is permitted in only one axial direction; or an axial relative movement of the second friction surface relative to the inner coupling element with respect to a starting position with minimal axial spring force of the inner leaf spring element is permitted in only one axial direction.” The embodiments only illustrate arrangements that move in both directions, therefore there is no working example of this combination. Furthermore, it is unclear how a leaf spring would move in one direction and not be permitted to move back to its original position, thereby moving in the other axial direction relative to the coupling element/splines. This is also consistent with the prior art which moves in both direction, where one direction moves the friction surface axially away from the splines and the other direction moves the friction surface toward the splines. In view of this, the prior art does not provide clarification as to how one might manufacture such a combination. In addition, the specification does not disclose much detail beyond the claim language related to this feature. Thus, there is little guidance from the inventor as to how one might make this feature as distinct from an embodiment that moves in both directions which is also disclosed in the specification. Movement is both directions is enabled due to the disclosures in the prior art and general knowledge of those skilled in the art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “an outer disc hooked into the outer disc carrier” and “an inner disc hooked into the inner disc carrier.” It is unclear what is required by “hooked into.” May this include a rigid connection, a weld, rivets, a key or bayonet connection? Is this limited to the disclosed embodiment which is a spline connection?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16, 19-22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reimnitz (DE 102017130350).  Paragraph references below are made to the machine translation of DE 102017130350.



Claim 1
Reimnitz discloses a multiple disc clutch for a drive train of a motor vehicle, comprising:
an outer disc carrier (104) for transmitting a torque;
an outer disc (31 and/or 102) hooked into the outer disc carrier (104) in an axially displaceable manner to provide a first friction surface(either surface of 31 or left surface of 102 in FIG. 1), the outer disc (31 and/or 102) comprising an outer coupling element (splines of 31 and/or 102) for coupling to the outer disc carrier (104) in a torque transmitting manner;
an inner disc carrier (105) for transmitting the torque; and
an inner disc (32, 101) hooked into the inner disc carrier (105) in an axially displaceable manner to provide a second friction surface (either surface of 32, 101) for a friction pairing with the first friction surface, the inner disc (32, 101) comprising an inner coupling element (splines, e.g., 51, of 32, 101) for coupling to the inner disc carrier (105) in a torque- transmitting manner, 
wherein: the inner disc (32) comprises an inner ring () running continuously in the circumferential direction, the inner coupling element (inner splines of 32) extends radially to the inside from the inner ring (see annotated FIG. 5 below), and the second friction surface (e.g., 34) is connected to the inner ring by an inner leaf spring (52) element that provides a resilient axial movement of the inner coupling element relative to the second friction surface (see paragraph [0019]).
The term “hooked into” is interpreted as being splined.

[AltContent: textbox (Inner ring)][AltContent: arrow]

    PNG
    media_image1.png
    456
    737
    media_image1.png
    Greyscale


Claim 12
Reimnitz discloses wherein the outer coupling element or the inner coupling element (51) is tooth-shaped (both are spline teeth).

Claim 13
Reimnitz discloses wherein: the multiple disc clutch comprises a plurality of inner discs and the first friction surface is adjacent to a one of the plurality of inner discs; or the multiple disc clutch comprises a plurality of outer discs and the second friction surface is adjacent to a one of the plurality of outer discs (see FIG. 1 illustrating two outer and two inner clutch discs).

Claim 14
Reimnitz discloses wherein: the inner coupling element (inner splines 51) and the second friction surface (34) are elements of separate interconnected components that form the inner disc (see FIG. 5).

Claim 16
Reimnitz discloses wherein: a plurality of inner leaf spring elements (52) connects the inner coupling element to the second friction surface (see FIG. 5 illustrating six leaf springs).

Claim 19
Reimnitz discloses wherein: a circumferential extension of the inner leaf spring element (i.e., a length of the leaf spring in the circumferential direction) is approximately twice a circumferential extension of the inner coupling element (i.e., two times a circumferential width of one spline tooth). If the circumferential extension of the coupling element is measured at the innermost edge of a spline tooth in Reimnitz, then the circumferential extension of the leaf spring is more than twice this width.

Claim 20
Reimnitz discloses wherein: the outer disc carrier (104) comprises an internal toothing (which must necessarily be one of regular or irregular) for holding the outer coupling element (spline teeth of the outer clutch plates 31, 102 and also pressure plate 103) in a torque-transmitting and axially displaceable manner; and the inner disc carrier (105) comprises an external toothing (which must necessarily be one of regular or irregular)  for holding the inner coupling element (splines 51 of 32, 101) in a torque-transmitting and axially displaceable manner (see FIGS. 1 and 5).

Claim 21
Reimnitz discloses wherein: the second friction surface (34) is formed by a separate friction lining (41) (see FIG. 5).

Claim 22
Reimnitz discloses wherein: relative axial movement of the second friction surface relative to the inner coupling element with respect to a starting position with minimal axial spring force of the inner leaf spring (52) element is permitted in both axial directions (see paragraph [0019] referring to the axial displacement that is possible by axial pivoting). 

Claim 24
Reimnitz discloses a drive train for a hybrid motor vehicle (see paragraph [0012]), comprising: an internal combustion engine (“internal combustion engine” connected to 90) for driving the hybrid motor vehicle, the internal combustion engine (connected to 90) comprising a drive shaft (90); an electrical machine (60) for driving the hybrid motor vehicle, the electrical machine (60) comprising: a rotor (61) and an intermediate shaft (61, 70 and/or 29) coupled to the rotor (61); and the multiple disc clutch (100) of claim 11 for optionally coupling the drive shaft to the intermediate shaft (see rejection of claim 1).

Claim 25
Reimnitz discloses wherein the intermediate shaft (61, 70, and 29) forms the rotor (61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimnitz as set forth in the rejection of claim 1, in view of Adamczak et al. (US 2015/0275983; hereinafter “Adamczak”).

Claim 15
Reimnitz discloses wherein: the inner leaf spring element (52) has a circumferential component to the direction in which it extends but at least arguably does not disclose that the leaf spring element extends circumferentially since it is angled relative to a circumferential direction. However, Adamczak discloses slots forming leaf springs (6) in a clutch plate interconnecting a splined portion (12) to a friction portion (13, 13’) where the springs (6) extend in a circumferential direction (see e.g., FIGS. 1 and 3). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Reimnitz to include slots and associated leaf springs that extend circumferentially rather than both circumferentially and radially to allow for axial relative movement without allowing any torsional movement that may occur when there is a radial component to the leaf springs. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimnitz as set forth in the rejection of claim 1, in view of Lindemann et al. (US 2018/0051754; hereinafter “Lindemann”).

Claim 17
Reimnitz does not disclose wherein: exactly two outer leaf spring elements connect the outer coupling element to the first friction surface; or exactly two inner leaf spring elements connect the inner coupling element to the second friction surface. However, Lindemann discloses spring portions (112) that deflect adjacent plates, where three of these portions are illustrated, but the disclosure describes that at least two portions (112) are preferred (see paragraph [0020]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Reimnitz to have provided only two leaf spring portions on each clutch plate since the number of spring portions on a clutch plate is a result effective variable (see MPEP 2144) and in this case the number of leaf springs may be optimized to provide the desired balance between damping/spring characteristics which increases with increasing numbers of springs and cost which decreases with decreasing numbers of springs. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimnitz as set forth in the rejection of claim 1, in view of Vatin et al. (US 2007/0131515; hereinafter “Vatin”).
Reimnitz does not disclose wherein: the outer disc comprises a closed circumferential slot for integrally forming the outer leaf spring element with the outer coupling element; or the inner disc comprises a closed circumferential slot for integrally forming the inner leaf spring element with the inner coupling element. However, Vatin discloses (see FIG. 3) that leaf springs (35A) interconnecting a spline portion (via 44A) with a friction portion on a clutch plate are formed by closed circumferential slots formed integrally with the springs (35A) (see e.g., FIG. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Reimnitz so that the slots were closed circumferential slots so that the friction liners will remain parallel to one another improving performance of the clutch as taught by Vatin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Orlamunder et al. (US 2003/0234150) discloses typical radially extending springs for a clutch plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659